Citation Nr: 0922624	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  03-13 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to an increased rating for lumbar strain, 
with degenerative disc disease at L4-5, evaluated as 10 
percent disabling prior to September 26, 2003, currently 
evaluated as 20 percent disabling.

2.	Entitlement to an increased rating for psoriasis, 
evaluated as 50 percent disabling prior to August 30, 2002, 
and currently evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from August 1988 to January 
1999.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. A September 2002 RO rating decision denied a 
claim for a rating higher than 10 percent for service-
connected lumbar strain. The April 2003 RO decision denied a 
claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 

During the pendency of the appeal, a February 2004 RO 
decision granted an increased 20 percent rating for lumbar 
strain, with degenerative disc disease at L4-L5 (formerly 
characterized as lumbar strain), effective from September 26, 
2003.  The claim for a still higher evaluation remains on 
appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the 
claimant is presumed to be seeking the highest possible 
rating for a disability unless he or she expressly indicates 
otherwise). In March 2004, the Veteran filed a Notice of 
Disagreement (NOD) requesting an earlier effective date for 
assignment of a 20 percent rating. Procedurally the Board is 
considering the earlier effective date claim by way of the 
more generalized claim for an increased rating for lumbar 
strain. 

The April 2003 RO decision denied a claim for an evaluation 
in excess of 50 percent for service-connected psoriasis, and 
the Veteran filed a timely NOD. The Veteran did not complete 
an appeal in response to an August 2005 Statement of the Case 
(SOC). However, in view of his continuing contentions 
regarding the skin disorder and the evidence on file 
favorable to the claim, the Board assumed jurisdiction of 
this matter. See Gomez v. Principi, 17 Vet. App. 369 (2003) 
(holding that the penalty of dismissal for failure to file a 
substantive appeal is expressly permissive). See also, 38 
C.F.R. § 19.35 (certification is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue). 

The Board's April 2006 decision denied the claim for 
increased rating for the service-connected lumbar spine 
disability, but awarded the maximum schedular evaluation for 
psoriasis of 60 percent under the rating criteria that became 
effective on August 30, 2002. A 50 percent rating for 
psoriasis remained in effect for the time period prior to 
August 30, 2002.

The Veteran appealed this decision to the U. S. Court of 
Appeals for Veterans Claims (Court). The parties submitted a 
Joint Motion for Partial Remand in July 2007, essentially 
requesting that VA consider and adjudicate the matter of 
entitlement to an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) for             the claims under review, in 
addition to under the applicable schedular criteria.        
The Court granted the motion in an Order dated that same 
month, and returned the case to the Board.

An April 2008 RO rating decision (issued by the Appeals 
Management Center (AMC)) granted entitlement to a TDIU, 
effective November 14, 2002. This award does not render moot 
the possibility of higher ratings for lumbar strain or 
psoriasis on either a schedular or extraschedular basis, 
because a 100 percent rating for a service-connected 
disability would constitute the greater benefit, and because 
the November 14, 2002 effective date of the total disability 
evaluation is after submission of the Veteran's July 2002 
claim for an increased rating for a back disorder. See 
Roberson v. Principi, 251 F.3d 1378, 1383 (Fed. Cir. 2001).  

Through March 2009 correspondence the Board informed the 
Veteran that his designated attorney-representative was not 
recognized to provide representation in matters pending 
before VA, and of the Veteran's opportunity to select a new 
representative on his behalf. The Veteran has not since 
chosen a new representative, and therefore the adjudication 
of this case will proceed based on the current evidence and 
information of record. 

For the reasons indicated below, the appeal is REMANDED to 
the RO via the AMC, in Washington, DC. VA will notify the 
Veteran if further action is required on his part.



REMAND

The Board is remanding this case to ensure comprehensive 
consideration of the potential entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the 
service-connected disabilities under review. Specific 
development is also warranted to obtain more contemporaneous 
findings pertaining to the Veteran's lumbar spine disability. 

In the Joint Motion for Partial Remand, the parties agreed 
that the Board did not directly address the whether any 
higher disability evaluation was assignable on an 
extraschedular basis. The Court found that because the 
Veteran had alleged that a pronounced effect upon 
employability existed due to service-connected disability, 
this contention effectively raised an issue of an 
extraschedular schedular rating in association with claimed 
increased ratings for lumbar strain with degenerative disc 
disease at L4-5, and psoriasis. 

Under 38 C.F.R. § 3.321(b)(1) an extraschedular evaluation, 
i.e., an evaluation outside the provisions of the VA rating 
schedule, may be warranted where a service-connected 
disability has caused marked interference with employment, 
meaning above and beyond that contemplated by the current 
schedular rating. An extraschedular evaluation also 
contemplates where a disorder has necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. If these criteria appear to be met,   the next 
procedural action consists of the referral of the case to 
VA's Director, Compensation and Pension Service to confirm 
the basis of entitlement to an extraschedular evaluation. 

The Veteran has been given notice of the provisions of 38 
C.F.R. § 3.321(b)(1) through the June 2003 Statement of the 
Case (SOC) pertaining to the claim for increased rating for a 
back disorder, although not in connection with the claim for 
higher rating for psoriasis. The RO/AMC therefore should 
again provide citation to and explanation of 38 C.F.R. § 
3.321(b)(1) to permit the initial development of the question 
of entitlement to an extraschedular evaluation. See Bernard 
v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced).  

In addition, during the pendency of this appeal, the Court 
has issued the decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), pursuant to which there exists a heightened 
notice obligation under the Veterans Claims Assistance Act of 
2000 (VCAA) to a claimant attempting to establish entitlement 
to an increased rating for a service-connected disability. 
The Vazquez decision requires that VA notify the claimant 
that to substantiate a claim for increased rating the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. 

Previous correspondence informed the Veteran of general 
applicable provisions pertaining to VA's duty to notify and 
assist. However, a supplemental letter still must be issued 
that clearly notifies him of the type of evidence required to 
substantiate the increased rating claims on appeal. 

In accordance with the duty to assist, VA will also undertake 
reasonable efforts to obtain relevant records, including 
private treatment records that the claimant adequately 
identifies and provides authorization to obtain. 38 U.S.C.A. 
§ 5103A(b)(1). The October 2008 report of telephone contact 
between the RO/AMC and the Veteran indicates that he 
identified his former employer and stated that he had been 
terminated due to excessive absences for medical reasons. The 
RO/AMC proceeded to contact this employer and requested 
information pertaining to the Veteran's employment history. A 
response has not yet been received from the Veteran's former 
employer. 

The provisions of 38 C.F.R. § 3.159(c)(1) specify that in 
such a circumstance, at least one follow-up request be 
undertaken for relevant records not in the custody of a 
Federal department or agency, and that the claimant be 
notified if these records do not exist or where the results 
of this inquiry would otherwise be futile. The RO/AMC should 
take appropriate steps to obtain all available relevant 
information from the Veteran's former employer concerning his 
medical status while employed at that company. 

Pertaining to the claim for increased rating for a lumbar 
spine disability, the Veteran last underwent VA examination 
pertaining to this disorder in December 2003. Another VA 
orthopedic examination must therefore be scheduled to obtain 
a contemporaneous depiction of this service-connected 
disability. See Palczewksi v. Nicholson, 21 Vet. App. 174, 
181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-
06 (1998) ("Where the record does not adequately reveal the 
current state of the claimant's disability ...the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination."). See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC will send the Veteran 
another VCAA notice letter that notifies 
him of the basis upon which to establish 
his claims for increased ratings, in 
compliance with the holding of the Court 
in Vazquez-Flores. Specifically, the 
notice set forth must advise the Veteran 
that he may submit or request that VA 
obtain medical or lay evidence 
demonstrating a worsening or increase in 
severity upon employment and daily life. 
He must be advised of the additional 
pertinent rating criteria under the 
applicable diagnostic codes for the 
disorders under evaluation (i.e., beyond 
the effect upon employment and daily life) 
-- (1) pertaining to his lumbar spine 
disorder, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, for lumbosacral 
strain, and Diagnostic Code 5243 for 
Intervertebral Disc Syndrome (IVDS); and 
the applicable criteria for evaluating 
these disorders under the rating criteria 
in effect prior to September 23, 2002, and 
September 26, 2003; and (2) pertaining to 
psoriasis, under 38 C.F.R. § 4.118, 
Diagnostic Code 7816 (both prior to and 
since August 30, 2002). Also, inform the 
Veteran that any increase in disability 
that is warranted will be determined based 
on diagnostic codes providing for a range 
in severity (from 0 percent to as much as 
100 percent). Notify him of the types of 
medical and lay evidence he may submit 
that are relevant to his claims for 
increased compensation.

2.	The RO/AMC will again contact the 
Northrop Grumman Ship Systems personnel 
records division and request information 
in connection with the Veteran's former 
employment status with that corporation. 
This should include requesting a completed 
copy of VA Form 21-4192, Request for 
Employment Information in Conection with 
Claim for Disability Benefits. Provided 
that the search for any identified records 
are unsuccessful, the RO/AMC must notify 
the Veteran of this in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

3.	The RO/AMC will then schedule the 
Veteran for a VA examination with an 
orthopedist to determine the severity of 
his lumbar strain, with degenerative disc 
disease at        L4-5.

The following considerations will govern 
this examination:
	
a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence 
of record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. 

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. It is 
requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected lumbar 
spine disability. The examiner must 
report the complete range of motion 
for thoracolumbar spine. In providing 
this information, the physician should 
indicate whether there is any 
additional decrease in range of motion 
attributable to functional loss, due 
to any of the following: pain on use, 
including during flare-ups; weakened 
movement; excess fatigability; 
incoordination; and repetitive use. 
All limitation of function must be 
identified. If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts 
must be noted in the report.

d.	The examining physician must further 
comment upon whether the Veteran's 
experiences incapacitating episodes of 
Intervertebral Disc Syndrome 
attributable to his service-connected 
disability, and provided so, then 
indicate the relative frequency and 
severity of these incapacitating 
episodies.    

e.	The examiner must also comment as to 
the nature and extent of the effect of 
the Veteran's service-connected lumbar 
spine disability upon his employment 
capacity, as well as whether this 
disorder requires frequent instances 
of hospitalization and/or otherwise 
presents any unusual circumstances 
that might not be directly 
contemplated in the applicable rating 
criteria.

The examiner must provide a 
comprehensive report including a 
complete rationale for all conclusions 
reached. 

4.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issues of entitlement to 
increased ratings for lumbar strain with 
degenerative disc disease at L4-5, and 
psoriasis, including on both an schedular 
and consideration of extraschedular basis. 
In readjudicating these matters, the 
RO/AMC must provide sufficient citation to 
and explanation of the provisions of 38 
C.F.R. § 3.321(b)(1) pertaining to the 
assignment of extraschedular ratings.

5.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that any examination report does not 
contain sufficient detail, the RO/AMC must 
take appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefits sought on appeal   are not 
granted to the Veteran's satisfaction, he 
must be furnished a Supplemental Statement 
of the Case at his most recent address of 
record, and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,          is necessary for a comprehensive 
and correct adjudication of his claims. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for a scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




